Citation Nr: 1031011	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
claimed as due to personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from March 1973 
to March 1974.  He reports subsequent active service with the 
Army.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of July 2007.  The Veteran 
presented sworn testimony in support of his appeal during a 
videoconference hearing before the undersigned Veterans Law Judge 
in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Review of the Veteran's claims file reveals several areas 
requiring additional evidentiary development.  Initially, the 
Veteran asserts in written statements and in his hearing 
testimony that he had a second period of active military service 
with the United States Army from 1974 through 1976.  There is no 
confirmation of such service contained in his claims file at this 
time, however.  We also observe that he did not report a second 
period of service in any of the various applications for benefits 
he has filed over the years; and his VA educational benefits were 
predicated entirely upon his naval service.  In any case, the 
second period of service should be verified and records 
reflecting it should be obtained for review, as medical and 
personnel records reflecting the Veteran's condition and state of 
mind proximate to the personal assault he reports will be 
relevant and helpful to his claim.

Next, we note that there appears to be a discrepancy and possible 
recording error on the part of the Navy, as the Veteran's naval 
records are apparently filed under a slightly different number 
than the Veteran's social security number, with a single digit 
being different.  The Veteran pointed out the two different 
numbers in a June 2009 statement and a notation from an RO 
employee who performed a social security cross-check as to the 
Veteran's record attests to this discrepancy.  However, the 
significance of this discrepancy is great, as a 2009 request to 
the Naval Medical Center records facility (using the Veteran's 
correct social security number) was returned with the notation, 
"patient not in the system; no records on file."  As the 
veteran asserts that he sought mental healthcare and reported to 
sick bay after the attack he sustained during service, any 
records reflecting these visits would be highly probative of his 
claim.  Therefore, upon remand, another attempt to obtain these 
naval medical records using the alternate identification number 
should be made.

The veteran reports receiving treatment for PTSD and mental 
health concerns from the VA and from the Cleveland Clinic.  Any 
VA medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Several requests to the Cleveland Clinic have been made, with at 
least one being returned as lacking the legal release form 
executed by the Veteran.  As it appears that the RO provided the 
Cleveland Clinic with a signed VA release form, and as the 
Veteran himself has provided a signed release form on Cleveland 
Clinic letterhead, this response is mysterious at best.  However, 
governing regulation requires that VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  If VA receives information showing 
that subsequent requests to this or another custodian could 
result in obtaining he records sought, then reasonable efforts 
will include an initial request and if the records are not 
received, at least one follow-up request.  If necessary, the 
claimant must authorize the release of existing records in a form 
acceptable to the custodian holding the records.  38 C.F.R. 
§ 3.159(c).  Therefore, upon remand, another attempt to obtain 
the Cleveland Clinic records should be made.

We observe that the Veteran has properly received the standard 
notification letter provided in cases of personal assault, which 
includes the information that he can submit alternative types of 
evidence tending to corroborate the alleged assault.  As this 
case is being remanded anyway, however, we wish to highlight one 
point.  In his April 2009 substantive appeal, the veteran states 
that he told his "parents, fellow service members, girlfriend 
and wife," of the assault.  Hearsay evidence is not prohibited 
in VA claims and will be considered along with all the relevant 
evidence of record in a claim such as this one.  Therefore, we 
wish to reiterate that a statement from any of these people 
reflecting their own recollection of what the Veteran told them 
about the assault can serve to corroborate the assault under VA 
law.  The Veteran is again informed that he can obtain submit 
such statements in support of his claim, if he wishes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
period of Army service from 1974 through 
1976.

2.  Upon receiving such verification, the 
RO should obtain service treatment and 
service personnel records reflecting this 
second period of service, for inclusion in 
the Veteran's claims file.

3.  The RO should obtain all VA medical 
records reflecting treatment at Wade Park 
and Brecksville for inclusion in the 
Veteran's claims file.  It is especially 
important that records reflecting the 
Veteran's initial VA visits are obtained.

4.  The RO should again request copies of 
the Veteran's medical records from the 
Cleveland Clinic.  In so doing, the RO 
should provide copies of the prior release 
forms signed by the Veteran and any updated 
forms as required by the Cleveland Clinic.  
The RO should persevere in obtaining these 
records, working with the Veteran and the 
Cleveland Clinic to satisfy all parties 
involved.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


